Citation Nr: 1713442	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disorder, other than chloracne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied a claim for a skin disorder, to include chloracne.  The Veteran filed a timely notice of disagreement (NOD) in May 2010.  The RO furnished the Veteran a Statement of the Case SOC) in January 2011.  The Veteran filed a timely Substantive Appeal (VA Form 9) in January 2011. 

In June 2011, the Veteran testified at a Board hearing before a Veterans Law Judge, who is no longer available to participate in this case, during which the Veteran testified to the effect that he had been diagnosed with chloracne, and he also described symptomatology involving a skin disorder distinct from chloracne.  In August 2013, the Board issued a decision that granted entitlement to service connection for chloracne.  At that same time, the Board also remanded the discrete issue of entitlement to service connection for a skin disorder, other than chloracne, to include on a secondary basis and as due to Agent Orange exposure.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at Board videoconference hearing in October of 2016.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record. 






FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran has a skin disorder, other than chloracne, variously diagnosed as neurodermatitis and prurigo nodularis, which had its onset during his period of active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a skin disorder, other than chloracne, variously diagnosed as neurodermatitis and prurigo nodularis, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With respect to the claim of entitlement to service connection for a skin disorder, other than chloracne, and because this discrete claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus, or link, between an in-service injury or disease and the current disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.303(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (fed. Cir. 2013).  Other organic diseases of the nervous system are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Factual Background 

The Veteran asserts entitlement to service connection for a skin disorder, other than chloracne which, he alleges, is related to in-service environmental exposures which led to his symptoms of itching, rashes, and blisters that he noticed on his skin while serving in country in the Republic of Vietnam.

The March 1969 service entrance examination shows that the Veteran did not have a history of or a skin disorder.  The December 1971 separation examination contained no complaints of a skin disorder.

The DD Form 214 discloses that the Veteran's military occupational specialty (MOS) was that of a wheel vehicle mechanic, and that he served in country in the Republic of Vietnam.  The Board recognizes that the Veteran's duty assignment also included performing guard duty around the perimeter while stationed in Vietnam.  In such instances, the Veteran indicates his exposure to the elements and hazards of the environmental during his tour of active duty in Vietnam.  At his October 2016 Board hearing, the Veteran testified to the effect that he first noticed that his itchy skin, rashes, and blisters began in Vietnam.  The Veteran also stated at his hearing that these symptoms of rashes and blisters were embarrassing, relating that he was only allowed to shower once a month during monsoon season, and that he just assumed that skin aggravation (or irritation) was normal.  For this reason, the Veteran relates that he did not report his symptoms during service

During an August 1991 Agent Orange examination, the Veteran presented with a rash on the forearm with multiple skin lesions and bumps.  At a May 2010 VA Dermatology appointment, the Veteran complained of itching and rashes.

A January 2010 VA Primary care visit reflects that the Veteran presented with recurrent punctate skin lesions, as large as a quarter, in the solitary periumbilical area, which described as infected with exudate.  The Veteran was referred to the Las Vegas, Nevada, VA Dermatology Clinic.

A February 2010 VA Primary Care record indicates that the Veteran had a skin rash, for which the Veteran was referred to the Las Vegas, Nevada, VA Dermatology Clinic.

In August 2010, a VA dermatology consult was performed at a VA community-based clinic in Antherm.  The VA dermatologist noted that the Veteran had a rash or breakout.  The diagnosis was of "picker's nodules" or neurodermatitis.  The Veteran was instructed to treat any reoccurrence of the blisters or rash with triamcinolone acetonide cream.  The VA dermatologist commented that the mild acne lesions and scars on the belt line were compatible with the same on the upper back, and were compatible with mild chloracne; but, that the lesions on the legs were not compatible with chloracne.

During the June 2011 Board hearing, the Veteran reported symptoms of a skin disorder.  He lifted his pant leg to show the Judge his rash.  The presiding Judge noted that the Veteran had presented consistent testimony about his symptoms of a skin disorder, and the Judge also stated on the record that he had visually observed the Veteran's rash on his legs.

When VA examined the Veteran in December 2014, the VA examiner observed numerous small scars bilaterally on the upper and lower legs and one small scab on the upper right and left legs, which could not be diagnosed as chloracne or any other skin disorder.  The examiner noted that the Veteran had chloracne on his neck, facial jaws, chin, and chest.  The examiner further noted that the Veteran showed no objective symptoms or physical findings at the current examination, and therefore noted that the Veteran did not have findings consistent with a current diagnosis of a skin condition other than chloracne.  According to the examiner, the Veteran's claimed skin disorder other than chloracne was less than likely (less than 50% probability) due to or aggravated by his service-connected chloracne.  The examiner commented that the Veteran's Agent Orange examination in 1991 did reveal a rash on the Veteran's legs; that in 2010, his skin disorder involving his legs was diagnosed by a dermatologist as "pickers nodules" (or neurodermatitis); and, that today, the Veteran had multiple scars on his legs but no skin disorder.  The examiner noted that the Veteran reported he only gets a rash on his legs after they start to itch, and that he scratches his legs causing the skin to break open, which is consistent with his previous diagnosis of "pickers nodules" (or neurodermatitis), and which is a self-induced skin irritation.

In July 2015, the Veteran was seen by a VA Nurse Practitioner, who reported that the Veteran had skin lesions and recommended the Veteran for another dermatology appointment.

The Veteran submitted photographs of his skin condition in April 2016.  The Veteran was also seen for lesions on his legs that were diagnosed by VA Teledermatology as prurigo nodularis in May 2016.

In August of 2016, a Disability Benefits Questionnaire was completed by a VA examiner, which indicated that the Veteran had chloracne and did not mention any other skin conditions or whether prurigo nodularis could be related to service.


IV. Analysis 

The Board finds that the Veteran has a current diagnosis of a skin disorder other than chloracne.  Although the symptoms of the Veteran's skin disorder "come and go," the evidence of record establishes that the Veteran has current diagnoses of neurodermatitis ("picker's nodules") and prurigo nodularis of the right and left legs.  See August 2010 and May 2016 Reports of VA Dermatology Examination; August 2016 Disability Benefits Questionnaire.

Next, the evidence of record supports a finding that the Veteran was exposed to the elements and hazards of the environmental during active duty, as he served in country in the Republic of Vietnam.  In this regard, the Veteran reported at his October 2016 Board hearing  that he first noticed the onset of itchy skin, rashes and blistering while serving on active duty in Vietnam.  He indicates that during his tour in Vietnam, he had itchy skin and tiny blisters with clear liquid that started on his legs and spread to his back, scalp, neck, chest, and face.  Also, at his June 2011 Board hearing, the Veteran reported having a rash around his belt line or anywhere his clothes would rub his skin a lot which usually preceded his chloracne breakouts.  The Veteran reported at the June 2011 hearing that his legs had been broken out for almost a year.  And, upon actual observation, the presiding Judge noted for the record that the Veteran showed a visible rash on his legs during that hearing.  

The Board finds the Veteran competent to report his in-service symptoms of itchy skin, rashes, and the distinct coloration of his blister leakage.  A skin condition described as itchy skin and rashes is clearly a condition that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  Therefore, the Board finds the veteran competent to describe the symptoms of his skin condition.  

Furthermore, the Board finds that the Veteran's accounts of having an in-service onset of symptoms of his skin condition are credible, as they are consistent with his service in the Republic of Vietnam, as well as his combat exposure, while performing his duties of a wheel vehicle mechanic and as a perimeter guard, in which it is feasible that he would be exposed to the elements and hazards of the environment, which included Agent Orange, and spending month long periods in the rain during monsoon season without a shower.  The Veteran also has combat exposure due to rocket and mortar fire, and he experienced fear of hostile enemy or terrorist activity from his Vietnam service, which formed the basis for his previous award of service PTSD.  See September 2010 Rating Decision.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For these reasons, the Board finds the Veteran's lay testimony of in-service occurrence credible.

Because the Veteran's lay statements regarding the in-service occurrence are competent and credible, the Board finds that the Veteran's lay statements have adequate probative weight to establish the in-service occurrence of symptoms of a skin condition, other than chloracne.

As the evidence of record shows that the Veteran has current diagnoses and an in-service onset of symptoms of a skin condition, other than chloracne, the issue then turns upon whether there is sufficient evidence to establish a nexus between the in-service onset of such symptoms and the current diagnoses.

Given the above, the Veteran's diagnosis of neurodermatitis may be considered a chronic disease falling under the category of "other organic disease of the nervous system."  38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are applicable.  See Walker v. Shinseki, supra.

In this context, while the opinion contained in the December 2014 VA examination report indicates that there is no causal link between the service-connected chloracne and any other skin disorder, the record is replete with lay and medical evidence confirming that the Veteran continues to experience symptoms of itchy skin, rashes, blisters, and lesions since his discharge from service, which ultimately formed the basis for a diagnosis of a skin disorder, other than chloracne, variously diagnosed as neurodermatitis ("picker nodules') and prurigo nodularis.  In fact, as shown by VA documentation during an August 1991 Agent Orange examination, the medical data document multiple skin lesions and a rash.  In February 2010, the Veteran was again noted as having a rash by a primary care physician, and was referred to a dermatologist.  In August 2010, the Veteran was seen by a dermatologist who noted rashes on the Veteran's legs and thighs that were diagnosed as neurodermatitis.  At his June 2011 Board hearing, the Veteran was observed as exhibiting a rash on his legs, which was documented on the record at the proceedings that the Veteran had a visible rash on his legs.  Upon VA examination in December 2014, the Veteran was noted to have scarring and scabs on his upper right and left leg, which were not diagnosed as chloracne or any other skin disease.  In July 2015, the Veteran was seen by his primary care nurse practitioner, who noted skin lesions and suggested a dermatology referral.  Consistently, a VA dermatologist noted in May 2016 that the Veteran presented with excoriated mildly erythematous crusted papules on legs, and diagnosed them as prurigo nodularis.  See 38 C.F.R. § 3.303(b).

The record evidence presents no intercurrent cause in the medical data for the manifestations of a skin disorder, other than chloracne, variously diagnosed as neurodermatitis and prurigo nodularis.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board determines that the evidence of record is at least in relative equipoise and thus supports a finding that a skin disorder other than chloracne, variously diagnosed neurodermatitis and prurigo nodularis, had its onset in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is granted.


ORDER

Entitlement to service connection for a skin disorder, other than chloracne, variously diagnosed as neurodermatitis and prurigo nodularis, is granted. 





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


